Title: To James Madison from Israel Whelen, 13 July 1801
From: Whelen, Israel
To: Madison, James


Sir
Philadelphia July 13th. 1801
The George Washington drew off into the stream on saturday. Captain shaw has got about twenty of his Crew on board and expects to have the remainder today. The Powder and a few other Articles which he prefered receiving after he left the Wharff, are yet to go on board, but will be sent to him the Moment he is ready to receive them, he was unable to take all the timber that was ready, and since he was prepared to receive the Cargo, there has been no delay from its not being ready on the Wharff. The Vessel with the Duc⟨k⟩ from Boston arrived at the Lazaretto on saturday, but having We⟨st⟩ India produce on Board, was detained for want of Certifica⟨tes⟩ of its having arrived a Certain length of time, the President of the Board of health says she will be permitted to come up today.
The Vessel with the Cordage from George Town has not yet made her appearance, if she arrives in the Course of this day I shall have the Invoice completed tomorrow, and the Ship will fall down to New-Castle and wait for her orders.
Genl. Stevens drew on me on the 9th. Instt. for $9875 25/100 on accot of the Freight of the Peace & Plenty—the draft was presented on the 10th. Be pleased to furnish me with funds to pay it. I am very respectfully sir your Obedt. servt.
Israel Whelen
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC docketed by Wagner as received 18 July.


